DETAILED ACTION

Claim Interpretation
In claims 52 and 65, the limitation “the sensing chemistry forms an irreversible chemical bond with the analyte” is considered broader in scope than the previously claimed “the sensing chemistry forms a chemical bond with the analyte having a partition coefficient less than 0.5 under the required conditions for measurement.”  In the current claims, any degree or amount of irreversible bonding would meet the claim language, whereas previously it was limited by the partition coefficient.  Therefore, a new grounds of rejection is presented below.

Claim Objections
Claim 75 is objected to because of the following informalities:  
Claim 75 should depend on claim 74 (since 75 recites “the conversion chamber” which is first recited in claim 74).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4, 10, 15, 24, 52 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlers et al. (U.S. Patent 6,200,444).

Regarding claims 52 and 65, Ahlers discloses (Figs. 1-4) a method for determining the concentration (col. 5, lines 28-30) of an analyte (cations: col. 4, lines 1-2) in a fluid sample (aqueous solution: col. 4, line 22), said method comprising of 
providing a system (as shown in Figs. 1-4) for determining the concentration (col. 5, lines 28-30)  of at least one analyte (cations: col. 4, lines 1-2) in a fluid sample (aqueous solution: col. 4, line 22), the system comprising:
a base substrate 7 (col. 13, line 48);
a first electrode pair 5/6 (col. 13, lines 50-51) disposed over the substrate (as shown in Figs. 1-3); and
an active sensing chemistry 3 (sensitive layer: col. 13, lines 47-49) in electrical communication with the first electrode pair 5/6 (col. 13, lines 50-51);
wherein the sensing chemistry 3 is responsive to the analyte (col. 4, lines 33-43) and wherein the sensing chemistry forms an irreversible chemical bond with the analyte (col. 4, line 66 – col. 5, line 6);
measuring at least one of a voltage across the first electrode pair or a resistance across the first electrode pair (col. 16, lines 10-40).

Regarding claims 1 and 74, Ahlers discloses (Figs. 1-4) a conversion chamber (implicit: the space in which the dilution is performed, or in an on-line chamber: col. 12, line 60–col. 13, 

Regarding claim 3, Ahlers discloses (Figs. 1-4) a second electrode pair 5/6 (i.e. another pair of the fingers of the electrodes 5 and 6: see Fig. 4) disposed over the substrate 7 (as shown in Fig. 4) and a second sensing chemistry 3 (i.e. the sensitive layer between the second pair) in electrical communication with the second electrode pair (as shown in Fig. 4).

Regarding claim 4, Ahlers discloses (Figs. 1-4) one or more of the active sensing chemistry or the second sensing chemistry contain transition metals (col. 9, lines 16-21).

Regarding claim 10, Ahlers discloses (Figs. 1-4) the analyte saturates the sensing chemistry after at least a single exposure to the analyte (in the case of a single use test strip and an irreversible bond: col. 4, line 66 – col. 5, line 6; and col. 13, lines 11-12).

Regarding claim 15, Ahlers discloses (Figs. 1-4) the chemical bond is ionic bonds (i.e. cations/anions: col. 4, lines 33-37 and lines 60-61).

Regarding claims 24 and 51, Ahlers discloses (Figs. 1-4) the system is adapted to sense one or more of nitric oxide, nitrogen dioxide, nitrogen monoxide, hydrogen, methane, acetone, +, CO+, NO2+ etc.).

Regarding claims 72 and 73, Ahlers discloses (Figs. 1-4) the base substrate 7, first electrode pair 5/6, and active sensing chemistry 3 are on a test strip (col. 13, lines 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 32, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al. (U.S. Patent 6,200,444).

However, such a modification would be merely a change in shape, which is obvious.  See MPEP 2144.04(IV)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahlers’ device so that the active sensing chemistry or the second sensing chemistry is at least one of a line shape bridging the electrode pair and a coffee ring shape bridging the electrode pair.

Regarding claim 32, Ahlers is applied as above, but does not disclose at least one sensor to determine one or more of humidity, temperature, or pressure.
However, the Examiner takes official notice that determining one or more of humidity, temperature, or pressure in addition to concentration was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahlers’ device to include at least one sensor to determine one or more of humidity, temperature, or pressure.

Regarding claim 41, Ahlers is applied as above, but does not disclose the conversion chamber is removable.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahlers’ device so that the conversion chamber is removable.

Allowable Subject Matter
Claims 34, 35, 37, 39, 40, 44, 45, 48, 49, 50, and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852